UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2012


JAMES RIVER EQUIPMENT, VIRGINIA, LLC, a Virginia Limited Liability
Company,

                     Plaintiff - Appellee,

              v.

JUSTICE ENERGY COMPANY INC., a West Virginia Corporation,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Irene C. Berger, District Judge. (5:13-cv-28160)


Submitted: June 19, 2017                                          Decided: July 11, 2017


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard L. Gottlieb, Ramonda C. Lyons, LEWIS, GLASSER, CASEY & ROLLINS,
PLLC, Charleston, West Virginia, for Appellant. Jason S. Hammond, BAILEY &
WYANT, PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justice Energy Company Inc. (“Justice Energy”), appeals the district court’s order

imposing contempt fines and its subsequent order denying Justice Energy’s motion to alter

or amend. Justice Energy contends that the nature of the contempt is criminal rather than

civil. We conclude that the contempt is civil. The district court plainly designed the

imposition of the per diem fine to coerce Justice Energy’s compliance with the district

court’s discovery order, a purpose consistent with one of the primary aims of civil

contempt. See Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827-29

(1994).

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the

contempt here is civil in nature, we lack jurisdiction to consider this interlocutory appeal.

See Consolidation Coal Co. v. Local 1702, United Mineworkers of Am., 683 F.2d 827, 830

& n.3 (4th Cir. 1982) (“A civil contempt proceeding is in effect a continuance of the main

action and therefore a party to a suit may not review upon appeal an order fining or

imprisoning him for civil contempt except in connection with appeal from a final judgment

of the main claim.” (alterations and internal quotation marks omitted)). Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED

                                             2